 

ADVANCED MEDICAL ISOTOPE CORPORATION

 


2015 OMNIBUS SECURITIES AND INCENTIVE PLAN

 

 

   

 

ADVANCED MEDICAL ISOTOPE CORPORATION

 

2015 OMNIBUS SECURITIES AND INCENTIVE PLAN


 

Table of Contents

 



    Page       ARTICLE I PURPOSE 1       ARTICLE II DEFINITIONS 1       ARTICLE
III EFFECTIVE DATE OF PLAN 7       ARTICLE IV ADMINISTRATION 7 Section 4.1
Composition of Committee 7 Section 4.2 Powers 7 Section 4.3 Additional Powers 7
Section 4.4 Committee Action 7       ARTICLE V STOCK SUBJECT TO PLAN AND
LIMITATIONS THEREON 8 Section 5.1 Stock Grant and Award Limits 8 Section 5.2
Stock Offered 8 Section 5.3 Lock-Up Agreement 8       ARTICLE VI ELIGIBILITY FOR
AWARDS; TERMINATION OF EMPLOYMENT, DIRECTOR STATUS OR CONSULTANT STATUS 9
Section 6.1 Eligibility 9 Section 6.2 Termination of Employment or Director
Status 9 Section 6.3 Termination of Consultant Status 10 Section 6.4 Special
Termination Rule 11 Section 6.5 Termination for Cause 11       ARTICLE VII
OPTIONS 12 Section 7.1 Option Period 12 Section 7.2 Limitations on Exercise of
Option 12 Section 7.3 Special Limitations on Incentive Stock Options 12 Section
7.4 Option Agreement 12 Section 7.5 Option Price and Payment 13 Section 7.6
Stockholder Rights and Privileges 13 Section 7.7 Options and Rights in
Substitution for Stock Options Granted by Other Corporations 13 Section 7.8
Prohibition Against Repricing 13       ARTICLE VIII RESTRICTED STOCK AWARDS 14
Section 8.1 Restriction Period to be Established by Committee 14 Section 8.2
Other Terms and Conditions 14 Section 8.3 Payment for Restricted Stock 14
Section 8.4 Restricted Stock Award Agreements 14

 



 

   



 

ADVANCED MEDICAL ISOTOPE CORPORATION

 

2015 OMNIBUS SECURITIES AND INCENTIVE PLAN



Table of Contents (continued)

 

    Page       ARTICLE IX UNRESTRICTED STOCK AWARDS 15       ARTICLE X
RESTRICTED STOCK UNIT AWARDS 15 Section 10.1 Terms and Conditions 15 Section
10.2 Payments 15       ARTICLE XI PERFORMANCE UNIT AWARDS 16 Section 11.1 Terms
and Conditions 16 Section 11.2 Payments 16       ARTICLE XII PERFORMANCE SHARE
AWARDS 16 Section 12.1 Terms and Conditions 16 Section 12.2 Stockholder Rights
and Privileges 16     ARTICLE XIII DISTRIBUTION EQUIVALENT RIGHTS 17 Section
13.1 Terms and Conditions 17 Section 13.2 Interest Equivalents 17       ARTICLE
XIV STOCK APPRECIATION RIGHTS 17 Section 14.1 Terms and Conditions 17 Section
14.2 Tandem Stock Appreciation Rights 18       ARTICLE XV RECAPITALIZATION OR
REORGANIZATION 18 Section 15.1 Adjustments to Common Stock 18 Section 15.2
Recapitalization 19 Section 15.3 Other Events 19 Section 15.4 Powers Not
Affected 19 Section 15.5 No Adjustment for Certain Awards 19       ARTICLE XVI
AMENDMENT AND TERMINATION OF PLAN 20       ARTICLE XVII SPECIAL RULES 20 Section
17.1 Right of First Refusal 20 Section 17.2 Call Option 20       ARTICLE XVIII
MISCELLANEOUS 21 Section 18.1 No Right to Award 21 Section 18.2 No Rights
Conferred 21 Section 18.3 Other Laws; No Fractional Shares; Withholding 21
Section 18.4 No Restriction on Corporate Action 22 Section 18.5 Restrictions on
Transfer 22 Section 18.6 Beneficiary Designations 22 Section 18.7 Rule 16b-3 22
Section 18.8 Section 162(m) 23 Section 18.9 Section 409A 24 Section 18.10
Indemnification 24 Section 18.11 Other Plans 24 Section 18.12 Limits of
Liability 24 Section 18.13 Governing Law 24 Section 18.14 Severability of
Provisions 24 Section 18.15 No Funding 24 Section 18.16 Headings 24 Section
18.17 Terms of Award Agreements 24

 

ii 

   

 

ADVANCED MEDICAL ISOTOPE CORPORATION

 


2015 OMNIBUS SECURITIES AND INCENTIVE PLAN

 

ARTICLE I

 PURPOSE

 

The purpose of this Advanced Medical Isotope Corporation 2015 Omnibus Securities
and Incentive Plan (the “Plan”) is to benefit the stockholders of Advanced
Medical Isotope Corporation, a Delaware corporation (the “Company”), by
assisting the Company to attract, retain and provide incentives to key
management employees and nonemployee directors of, and nonemployee consultants
to, the Company and its Affiliates, and to align the interests of such
employees, nonemployee directors and nonemployee consultants with those of the
Company’s stockholders. Accordingly, the Plan provides for the granting of
Distribution Equivalent Rights, Incentive Stock Options, Non-Qualified Stock
Options, Performance Share Awards, Performance Unit Awards, Restricted Stock
Awards, Restricted Stock Unit Awards, Stock Appreciation Rights, Tandem Stock
Appreciation Rights, Unrestricted Stock Awards or any combination of the
foregoing, as may be best suited to the circumstances of the particular
Employee, Director or Consultant as provided herein.

 

ARTICLE II
DEFINITIONS

 

The following definitions shall be applicable throughout the Plan unless the
context otherwise requires:

 

“Affiliate” shall mean any corporation which, with respect to the Company, is a
“subsidiary corporation” within the meaning of Section 424(f) of the Code.

 

“Award” shall mean, individually or collectively, any Distribution Equivalent
Right, Option, Performance Share Award, Performance Unit Award, Restricted Stock
Award, Restricted Stock Unit Award, Stock Appreciation Right or Unrestricted
Stock Award.

 

“Award Agreement” shall mean a written agreement between the Company and the
Holder with respect to an Award, setting forth the terms and conditions of the
Award, and each of which shall constitute a part of the Plan.

 

“Board” shall mean the Board of Directors of the Company.

 

“Cause” shall mean (i) if the Holder is a party to an employment or similar
agreement with the Company or an Affiliate which agreement defines “Cause” (or a
similar term) therein, “Cause” shall have the same meaning as provided for in
such agreement, or (ii) for a Holder who is not a party to such an agreement,
“Cause” shall mean termination by the Company or an Affiliate of the employment
(or other service relationship) of the Holder by reason of the Holder’s (A)
intentional failure to perform reasonably assigned duties, (B) dishonesty or
willful misconduct in the performance of the Holder’s duties, (C) involvement in
a transaction which is materially adverse to the Company or an Affiliate, (D)
breach of fiduciary duty involving personal profit, (E) willful violation of any
law, rule, regulation or court order (other than misdemeanor traffic violations
and misdemeanors not involving misuse or misappropriation of money or property),
(F) commission of an act of fraud or intentional misappropriation or conversion
of any asset or opportunity of the Company or an Affiliate, or (G) material
breach of any provision of the Plan or the Holder’s Award Agreement or any other
written agreement between the Holder and the Company or an Affiliate, in each
case as determined in good faith by the Board, the determination of which shall
be final, conclusive and binding on all parties.

 

  1 

   

 

“Change of Control” shall mean (i) for a Holder who is a party to an employment
or consulting agreement with the Company or an Affiliate which agreement defines
“Change of Control” (or a similar term) therein, “Change of Control” shall have
the same meaning as provided for in such agreement, or (ii) for a Holder who is
not a party to such an agreement, “Change of Control” shall mean the
satisfaction of any one or more of the following conditions (and the “Change of
Control” shall be deemed to have occurred as of the first day that any one or
more of the following conditions shall have been satisfied):

 

(a) Any person (as such term is used in paragraphs 13(d) and 14(d)(2) of the
Exchange Act, hereinafter in this definition, “Person”), other than the Company
or an Affiliate or an employee benefit plan of the Company or an Affiliate,
becomes the beneficial owner (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company representing more than
fifty percent (50%) of the combined voting power of the Company’s then
outstanding securities;

 

(b) The closing of a merger, consolidation or other business combination (a
“Business Combination”) other than a Business Combination in which holders of
the Common Stock immediately prior to the Business Combination have
substantially the same proportionate ownership of common stock of the surviving
corporation immediately after the Business Combination as immediately before;

 

(c) The closing of an agreement for the sale or disposition of all or
substantially all of the Company’s assets to any entity that is not an
Affiliate;

 

(d) The approval by the holders of shares of Common Stock of a plan of complete
liquidation of the Company other than a liquidation of the Company into any
subsidiary or a liquidation a result of which persons who were stockholders of
the Company immediately prior to such liquidation have substantially the same
proportionate ownership of shares of common stock of the surviving corporation
immediately after such liquidation as immediately before;

 

(e) Within any twenty-four (24) month period, the Incumbent Directors shall
cease to constitute at least a majority of the Board or the board of directors
of any successor to the Company; provided, however, that any director elected to
the Board, or nominated for election, by a majority of the Incumbent Directors
then still in office, shall be deemed to be an Incumbent Director for purposes
of this paragraph (e), but excluding, for this purpose, any such individual
whose initial assumption of office occurs as a result of either an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of an individual, entity or “group” other than the Board (including, but
not limited to, any such assumption that results from paragraphs (a), (b), (c),
(d) or (f) of this definition); or

 

(f) Any other event which shall be deemed by a majority of the members of the
Board to constitute a “Change of Control.”

 

  2 

   

 

Notwithstanding the foregoing, a “Change of Control” shall not be deemed to
occur if the Company files for bankruptcy, liquidation or reorganization under
the United States Bankruptcy Code.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended. Reference in
the Plan to any section of the Code shall be deemed to include any amendments or
successor provisions to any section and any regulation under such section.

 

“Committee” shall mean a committee comprised of (i) at any time that the Common
Stock is not registered under Section 12 of the Exchange Act, the full Board,
and (ii) at any time that the Common Stock is registered under Section 12 of the
Exchange Act, not less than three (3) members of the Board who are selected by
the Board as provided in Section 4.1.

 

“Common Stock” shall mean the common stock, par value $.001 per share, of the
Company.

 

“Company” shall mean Advanced Medical Isotope Corporation, a Delaware
corporation, and any successor thereto.

 

“Consultant” shall mean any non-Employee (individual or entity) advisor to the
Company or an Affiliate who or which has contracted directly with the Company or
an Affiliate to render bona fide consulting or advisory services thereto.

 

“Director” shall mean a member of the Board or a member of the board of
directors of an Affiliate.

 

“Distribution Equivalent Right” shall mean an Award granted under Article XIII
of the Plan which entitles the Holder to receive bookkeeping credits, cash
payments and/or Common Stock distributions equal in amount to the distributions
that would have been made to the Holder had the Holder held a specified number
of shares of Common Stock during the period the Holder held the Distribution
Equivalent Right.

 

“Distribution Equivalent Right Award Agreement” shall mean a written agreement
between the Company and a Holder with respect to a Distribution Equivalent Right
Award.

 

“Effective Date” of the Advanced Medical Isotope Corporation 2015 Omnibus
Securities and Incentive Plan was October 31, 2015.

 

“Employee” shall mean any employee, including officers, of the Company or an
Affiliate.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

  3 

   

 

“Fair Market Value” shall mean, as determined consistent with the applicable
requirements of Sections 409A and 422 of the Code, as of any specified date, the
closing sales price of the Common Stock for such date (or, in the event that the
Common Stock is not traded on such date, on the immediately preceding trading
date) on the Nasdaq Stock Market or a domestic or foreign national securities
exchange (including London’s Alternative Investment Market) on which the Common
Stock may be listed, as reported in The Wall Street Journal or The Financial
Times. If the Common Stock is not listed on the Nasdaq Stock Market or on a
national securities exchange, but is quoted on the OTC Bulletin Board or by the
National Quotation Bureau, the Fair Market Value of the Common Stock shall be
the mean of the bid and asked prices per share of the Common Stock for such
date. If the Common Stock is not quoted or listed as set forth above, Fair
Market Value shall be determined by the Board in good faith by any fair and
reasonable means (which means, with respect to a particular Award grant, may be
set forth with greater specificity in the applicable Award Agreement). The Fair
Market Value of property other than Common Stock shall be determined by the
Board in good faith by any fair and reasonable means, and consistent with the
applicable requirements of Sections 409A and 422 of the Code.

 

“Family Member” shall mean any child, stepchild, grandchild, parent, stepparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law or sister-in-law, including adoptive
relationships, any person sharing the Holder’s household (other than a tenant or
employee of the Holder), a trust in which such persons have more than fifty
percent (50%) of the beneficial interest, a foundation in which such persons (or
the Holder) control the management of assets, and any other entity in which such
persons (or the Holder) own more than fifty percent (50%) of the voting
interests.

 

“Holder” shall mean an Employee, Director or Consultant who has been granted an
Award or any such individual’s beneficiary, estate or representative, to the
extent applicable.

 

“Incentive Stock Option” shall mean an Option which is intended by the Committee
to constitute an “incentive stock option” under Section 422 of the Code.

 

“Incumbent Director” shall mean, with respect to any period of time specified
under the Plan for purposes of determining whether or not a Change of Control
has occurred, the individuals who were members of the Board at the beginning of
such period.

 

“Non-Qualified Stock Option” shall mean an Option which is not an Incentive
Stock Option.

 

“Option” shall mean an Award granted under Article VII of the Plan of an option
to purchase shares of Common Stock and includes both Incentive Stock Options and
Non-Qualified Stock Options.

 

“Option Agreement” shall mean a written agreement between the Company and a
Holder with respect to an Option.

 

  4 

   

 

“Performance Criteria” shall mean the criteria that the Committee selects for
purposes of establishing the Performance Goal(s) for a Holder for a Performance
Period.

 

“Performance Goals” shall mean, for a Performance Period, the written goal or
goals established by the Committee for the Performance Period based upon the
Performance Criteria.

 

“Performance Period” shall mean one or more periods of time, which may be of
varying and overlapping durations, selected by the Committee, over which the
attainment of one or more Performance Goals or other business objectives shall
be measured for purposes of determining a Holder’s right to, and the payment of,
a Qualified Performance-Based Award.

 

“Performance Share Award” shall mean an Award granted under Article XII of the
Plan under which, upon the satisfaction of predetermined individual and/or
Company (and/or Affiliate) performance goals and/or objectives, shares of Common
Stock are paid to the Holder.

 

“Performance Share Award Agreement” shall mean a written agreement between the
Company and a Holder with respect to a Performance Share Award.

 

“Performance Unit” shall mean a Unit awarded to a Holder pursuant to a
Performance Unit Award.

 

“Performance Unit Award” shall mean an Award granted under Article XI of the
Plan under which, upon the satisfaction of predetermined individual and/or
Company (and/or Affiliate) performance goals and/or objectives, a cash payment
shall be made to the Holder, based on the number of Units awarded to the Holder.

 

“Performance Unit Award Agreement” shall mean a written agreement between the
Company and a Holder with respect to a Performance Unit Award.

 

“Plan” shall mean this Advanced Medical Isotope Corporation 2015 Omnibus
Securities and Incentive Plan, as it may be further amended from time to time,
together with each of the Award Agreements utilized hereunder.

 

“Qualified Performance-Based Award” shall mean an Award intended to qualify as
“performance-based” compensation under Section 162(m) of the Code.

 

“Restricted Stock Award” shall mean an Award granted under Article VIII of the
Plan of shares of Common Stock, the transferability of which by the Holder shall
be subject to Restrictions.

 

“Restricted Stock Award Agreement” shall mean a written agreement between the
Company and a Holder with respect to a Restricted Stock Award.

 

“Restricted Stock Unit Award” shall mean an Award granted under Article X of the
Plan under which, upon the satisfaction of predetermined individual
service-related vesting requirements, a cash payment shall be made to the
Holder, based on the number of Units awarded to the Holder.

 

  5 

   

 

“Restricted Stock Unit Award Agreement” shall mean a written agreement between
the Company and a Holder with respect to a Restricted Stock Unit Award.

 

“Restriction Period” shall mean the period of time for which shares of Common
Stock subject to a Restricted Stock Award shall be subject to Restrictions, as
set forth in the applicable Restricted Stock Award Agreement.

 

“Restrictions” shall mean forfeiture, transfer and/or other restrictions
applicable to shares of Common Stock awarded to an Employee, Director or
Consultant under the Plan pursuant to a Restricted Stock Award and set forth in
a Restricted Stock Award Agreement.

 

“Rule 16b-3” shall mean Rule 16b-3 promulgated by the Securities and Exchange
Commission under the Exchange Act, as such may be amended from time to time, and
any successor rule, regulation or statute fulfilling the same or a substantially
similar function.

 

“Stock Appreciation Right” shall mean an Award granted under Article XIV of the
Plan of a right, granted alone or in connection with a related Option, to
receive a payment on the date of exercise.

 

“Stock Appreciation Right Award Agreement” shall mean a written agreement
between the Company and a Holder with respect to a Stock Appreciation Right.

 

“Tandem Stock Appreciation Right” shall mean a Stock Appreciation Right granted
in connection with a related Option, the exercise of which shall result in
termination of the otherwise entitlement to purchase some or all of the shares
of Common Stock under the related Option, all as set forth in Section 14.2.

 

“Ten Percent Stockholder” shall mean an Employee who, at the time an Incentive
Stock Option is granted to him or her, owns stock possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company or of any parent corporation or subsidiary corporation thereof (both as
defined in Section 424 of the Code), within the meaning of Section 422(b)(6) of
the Code.

 

“Total and Permanent Disability” shall mean the inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than twelve (12)
months, all as described in Section 22(e)(3) of the Code.

 

“Units” shall mean bookkeeping units, each of which represents such monetary
amount as shall be designated by the Committee in each Performance Unit Award
Agreement, or represents one (1) share of Common Stock for purposes of each
Restricted Stock Unit Award.

 

“Unrestricted Stock Award” shall mean an Award granted under Article IX of the
Plan of shares of Common Stock which are not subject to Restrictions.

 

“Unrestricted Stock Award Agreement” shall mean a written agreement between the
Company and a Holder with respect to an Unrestricted Stock Award.

 

  6 

   

 

ARTICLE III
EFFECTIVE DATE OF PLAN

 

The Plan shall be effective as of the Effective Date, provided that the Plan is
approved by the stockholders of the Company within twelve (12) months of such
date.

 

ARTICLE IV
ADMINISTRATION

 

Section 4.1 Composition of Committee. The Plan shall be administered by the
Committee, which shall be appointed by the Board. Notwithstanding the foregoing,
however, at any time that the Common Stock is registered under Section 12 of the
Exchange Act, the Committee shall consist solely of two (2) or more Directors
who are each (i) “outside directors” within the meaning of Section 162(m) of the
Code (“Outside Directors”), (ii) “non-employee directors” within the meaning of
Rule 16b-3 and (iii) “independent” for purposes of any applicable listing
requirements (“Non-Employee Directors”); provided, however, that the Board or
the Committee may delegate to a committee of one or more members of the Board
who are not (x) Outside Directors, the authority to grant Awards to eligible
persons who are not (A) then “covered employees” within the meaning of Section
162(m) of the Code and are not expected to be “covered employees” at the time of
recognition of income resulting from such Award, or (B) persons with respect to
whom the Company wishes to comply with the requirements of Section 162(m) of the
Code, and/or (y) Non-Employee Directors, the authority to grant Awards to
eligible persons who are not then subject to the requirements of Section 16 of
the Exchange Act. If a member of the Committee shall be eligible to receive an
Award under the Plan, such Committee member shall have no authority hereunder
with respect to his or her own Award.

 

Section 4.2 Powers. Subject to the provisions of the Plan, the Committee shall
have the sole authority, in its discretion, to make all determinations under the
Plan, including but not limited to determining which Employees, Directors or
Consultants shall receive an Award, the time or times when an Award shall be
made (the date of grant of an Award shall be the date on which the Award is
awarded by the Committee), what type of Award shall be granted, the term of an
Award, the date or dates on which an Award vests (including acceleration of
vesting), the form of any payment to be made pursuant to an Award, the terms and
conditions of an Award (including the forfeiture of the Award (and/or any
financial gain) if the Holder of the Award violates any applicable restrictive
covenant thereof), the Restrictions under a Restricted Stock Award and the
number of shares of Common Stock which may be issued under an Award, all as
applicable. In making such determinations the Committee may take into account
the nature of the services rendered by the respective Employees, Directors and
Consultants, their present and potential contribution to the Company’s (or the
Affiliate’s) success and such other factors as the Committee in its discretion
shall deem relevant.

 

Section 4.3 Additional Powers The Committee shall have such additional powers as
are delegated to it under the other provisions of the Plan. Subject to the
express provisions of the Plan, the Committee is authorized to construe the Plan
and the respective Award Agreements executed hereunder, to prescribe such rules
and regulations relating to the Plan as it may deem advisable to carry out the
intent of the Plan, and to determine the terms, restrictions and provisions of
each Award, including such terms, restrictions and provisions as shall be
requisite in the judgment of the Committee to cause designated Options to
qualify as Incentive Stock Options, and to make all other determinations
necessary or advisable for administering the Plan. The Committee may correct any
defect or supply any omission or reconcile any inconsistency in any Award
Agreement in the manner and to the extent it shall deem expedient to carry it
into effect. The determinations of the Committee on the matters referred to in
this Article IV shall be conclusive and binding on the Company and all Holders.

 

Section 4.4 Committee Action In the absence of specific rules to the contrary,
action by the Committee shall require the consent of a majority of the members
of the Committee, expressed either orally at a meeting of the Committee or in
writing in the absence of a meeting. No member of the Committee shall have any
liability for any good faith action, inaction or determination in connection
with the Plan.

 

  7 

   

 

ARTICLE V
STOCK SUBJECT TO PLAN AND LIMITATIONS THEREON

 

Section 5.1 Stock Grant and Award Limits. The Committee may from time to time
grant Awards to one or more Employees, Directors and/or Consultants determined
by it to be eligible for participation in the Plan in accordance with the
provisions of Article VI. Subject to Article XV, the aggregate number of shares
of Common Stock that may be issued under the Plan shall not exceed twenty
percent (20%) of the issued and outstanding shares of Common Stock on an as
converted primary basis (the “As Converted Primary Shares”) on a rolling basis.
For calculation purposes, the As Converted Primary Shares shall include all
shares of Common Stock and all shares of Common Stock issuable upon the
conversion of outstanding preferred stock and other convertible securities, but
shall not include any shares of Common Stock issuable upon the exercise of
options, warrants and other convertible securities issued pursuant to the Plan.
The number of authorized shares of Common Stock reserved for issuance under the
Plan shall automatically be increased concurrently with the Company’s issuance
of fully paid and non- assessable shares of As Converted Primary Shares. Shares
shall be deemed to have been issued under the Plan solely to the extent actually
issued and delivered pursuant to an Award. To the extent that an Award lapses,
expires, is canceled, is terminated unexercised or ceases to be exercisable for
any reason, or the rights of its Holder terminate, any shares of Common Stock
subject to such Award shall again be available for the grant of a new Award.
Notwithstanding any provision in the Plan to the contrary, the maximum number of
shares of Common Stock that may be subject to Awards of Options under Article
VII and/or Stock Appreciation Rights under Article XIV, in either or both cases
granted to any one Employee during any calendar year, shall be twenty five
percent (25%) of the available shares under the plan (subject to adjustment in
the same manner as provided in Article XV with respect to shares of Common Stock
subject to Awards then outstanding). The limitation set forth in the preceding
sentence shall be applied in a manner which shall permit compensation generated
in connection with the exercise of Options or Stock Appreciation Rights to
constitute “performance-based” compensation for purposes of Section 162(m) of
the Code, including, but not limited to, counting against such maximum number of
shares, to the extent required under Section 162(m) of the Code, any shares
subject to Options or Stock Appreciation Rights that are canceled or repriced.

 

Section 5.2 Stock Offered. The stock to be offered pursuant to the grant of an
Award may be authorized but unissued Common Stock, Common Stock purchased on the
open market or Common Stock previously issued and outstanding and reacquired by
the Company.

 

Section 5.3 Lock-Up Agreement Each Award Agreement which provides for the
issuance of Common Stock, including but not limited to the issuance of Common
Stock upon the exercise of an Option, shall provide for a lock-up covenant by
the Holder, to be effective for a period not to exceed one year, upon the
request of the Company or the Company’s principal underwriter in connection with
an underwritten public offering of the Common Stock.

 

  8 

   

 

ARTICLE VI
ELIGIBILITY FOR AWARDS; TERMINATION OF
EMPLOYMENT, DIRECTOR STATUS OR CONSULTANT STATUS

 

Section 6.1 Eligibility Awards made under the Plan may be granted solely to
persons or entities who, at the time of grant, are Employees, Directors or
Consultants. An Award may be granted on more than one occasion to the same
Employee, Director or Consultant, and, subject to the limitations set forth in
the Plan, such Award may include, a Non-Qualified Stock Option, a Restricted
Stock Award, an Unrestricted Stock Award, a Distribution Equivalent Right Award,
a Performance Stock Award, a Performance Unit Award, a Stock Appreciation Right,
a Tandem Stock Appreciation Right, any combination thereof or, solely for
Employees, an Incentive Stock Option.

 

Section 6.2 Termination of Employment or Director Status. Except to the extent
inconsistent with the terms of the applicable Award Agreement and/or the
provisions of Section 6.4, the following terms and conditions shall apply with
respect to the termination of a Holder’s employment with, or status as a
Director of, the Company or an Affiliate, as applicable, for any reason,
including, without limitation, Total and Permanent Disability or death:

 

(a) The Holder’s rights, if any, to exercise any then exercisable Non-Qualified
Stock Options and/or Stock Appreciation Rights shall terminate:

 

(1) If such termination is for a reason other than the Holder’s Total and
Permanent Disability or death, ninety (90) days after the date of such
termination of employment or after the date of such termination of Director
status;

 

(2) If such termination is on account of the Holder’s Total and Permanent
Disability, one (1) year after the date of such termination of employment or
Director status; or

 

(3) If such termination is on account of the Holder’s death, one (1) year after
the date of the Holder’s death.

 

Upon such applicable date the Holder (and such Holder’s estate, designated
beneficiary or other legal representative) shall forfeit any rights or interests
in or with respect to any such Non-Qualified Stock Options and Stock
Appreciation Rights.

 

  9 

   

 

(b) The Holder’s rights, if any, to exercise any then exercisable Incentive
Stock Option shall terminate:

 

(1) If such termination is for a reason other than the Holder’s Total and
Permanent Disability or death, three (3) months after the date of such
termination of employment;

 

(2) If such termination is on account of the Holder’s Total and Permanent
Disability, one (1) year after the date of such termination of employment; or

 

(3) If such termination is on account of the Holder’s death, one (1) year after
the date of the Holder’s death.

 

Upon such applicable date the Holder (and such Holder’s estate, designated
beneficiary or other legal representative) shall forfeit any rights or interests
in or with respect to any such Incentive Stock Options.

 

(c) If a Holder’s employment with, or status as a Director of, the Company or an
Affiliate, as applicable, terminates for any reason prior to the actual or
deemed satisfaction and/or lapse of the restrictions, vesting requirements,
terms and conditions applicable to a Restricted Stock Award and/or Restricted
Stock Unit Award, such Restricted Stock and/or Restricted Stock Units shall
immediately be canceled, and the Holder (and such Holder’s estate, designated
beneficiary or other legal representative) shall forfeit any rights or interests
in and with respect to any such Restricted Stock and/or Restricted Stock Units.
The immediately preceding sentence to the contrary notwithstanding, the
Committee, in its sole discretion, may determine, prior to or within thirty (30)
days after the date of such termination of employment or Director status, that
all or a portion of any such Holder’s Restricted Stock and/or Restricted Stock
Units shall not be so canceled and forfeited.

 

Section 6.3 Termination of Consultant Status. Except to the extent inconsistent
with the terms of the applicable Award Agreement and/or the provisions of
Section 6.4, the following terms and conditions shall apply with respect to the
termination of a Holder’s status as a Consultant, for any reason:

 

(a) The Holder’s rights, if any, to exercise any then exercisable Non-Qualified
Stock Options and Stock Appreciation Rights shall terminate:

 

(1) If such termination is for a reason other than the Holder’s death, thirty
(30) days after the date of such termination; or

 

(2) If such termination is on account of the Holder’s death, one (1) year after
the date of the Holder’s death.

 

(b) If the status of a Holder as a Consultant terminates for any reason prior to
the actual or deemed satisfaction and/or lapse of the Restrictions, vesting
requirements, terms and conditions applicable to a Restricted Stock Award,
and/or Restricted Stock Units Award, such Restricted Stock and/or Restricted
Stock Units shall immediately be canceled, and the Holder (and such Holder’s
estate, designated beneficiary or other legal representative) shall forfeit any
rights or interests in and with respect to any such Restricted Stock and/or
Restricted Stock Units. The immediately preceding sentence to the contrary
notwithstanding, the Committee, in its sole discretion, may determine, prior to
or within thirty (30) days after the date of such termination of such a Holder’s
status as a Consultant, that all or a portion of any such Holder’s Restricted
Stock and/or Restricted Stock Units shall not be so canceled and forfeited.

 



  10 

   

 

Section 6.4 Special Termination Rule. Except to the extent inconsistent with the
terms of the applicable Award Agreement, and notwithstanding anything to the
contrary contained in this Article VI, if a Holder’s employment with, or status
as a Director of, the Company or an Affiliate shall terminate, and if, within
ninety (90) days of such termination, such Holder shall become a Consultant,
such Holder’s rights with respect to any Award or portion thereof granted
thereto prior to the date of such termination may be preserved, if and to the
extent determined by the Committee in its sole discretion, as if such Holder had
been a Consultant for the entire period during which such Award or portion
thereof had been outstanding. Should the Committee effect such determination
with respect to such Holder, for all purposes of the Plan, such Holder shall not
be treated as if his or her employment or Director status had terminated until
such time as his or her Consultant status shall terminate, in which case his or
her Award, as it may have been reduced in connection with the Holder’s becoming
a Consultant, shall be treated pursuant to the provisions of Section 6.3;
provided, however, that any such Award which is intended to be an Incentive
Stock Option shall, upon the Holder’s no longer being an Employee, automatically
convert to a Non-Qualified Stock Option. Should a Holder’s status as a
Consultant terminate, and if, within ninety (90) days of such termination, such
Holder shall become an Employee or a Director, such Holder’s rights with respect
to any Award or portion thereof granted thereto prior to the date of such
termination may be preserved, if and to the extent determined by the Committee
in its sole discretion, as if such Holder had been an Employee or a Director, as
applicable, for the entire period during which such Award or portion thereof had
been outstanding, and, should the Committee effect such determination with
respect to such Holder, for all purposes of the Plan, such Holder shall not be
treated as if his or her Consultant status had terminated until such time as his
or her employment with the Company or an Affiliate, or his or her Director
status, as applicable, shall terminate, in which case his or her Award shall be
treated pursuant to the provisions of Section 6.2.

 

Section 6.5 Termination for Cause. Notwithstanding anything in this Article VI
or elsewhere in the Plan to the contrary, and unless a Holder’s Award Agreement
specifically provides otherwise, should a Holder’s employment, Director status
or engagement as a Consultant with or for the Company or an Affiliate be
terminated by the Company or Affiliate for Cause, all of such Holder’s then
outstanding Awards shall expire within thirty (30) days if an employee or ninety
(90) days if a Director and be forfeited in their entirety upon such
termination.

 

  11 

   

 

ARTICLE VII
OPTIONS

 

Section 7.1 Option Period. The term of each Option shall be as specified in the
Option Agreement; provided, however, that except as set forth in Section 7.3, no
Option shall be exercisable after the expiration of ten (10) years from the date
of its grant.

 

Section 7.2 Limitations on Exercise of Option. An Option shall be exercisable in
whole or in such installments and at such times as specified in the Option
Agreement.

 

Section 7.3 Special Limitations on Incentive Stock Options. To the extent that
the aggregate Fair Market Value (determined at the time the respective Incentive
Stock Option is granted) of Common Stock with respect to which Incentive Stock
Options are exercisable for the first time by an individual during any calendar
year under all plans of the Company and any parent corporation or subsidiary
corporation thereof (both as defined in Section 424 of the Code) which provide
for the grant of Incentive Stock Options exceeds One Hundred Thousand Dollars
($100,000) (or such other individual limit as may be in effect under the Code on
the date of grant), the portion of such Incentive Stock Options that exceeds
such threshold shall be treated as Non-Qualified Stock Options. The Committee
shall determine, in accordance with applicable provisions of the Code, Treasury
Regulations and other administrative pronouncements, which of a Holder’s
Options, which were intended by the Committee to be Incentive Stock Options when
granted to the Holder, will not constitute Incentive Stock Options because of
such limitation, and shall notify the Holder of such determination as soon as
practicable after such determination. No Incentive Stock Option shall be granted
to an Employee if, at the time the Incentive Stock Option is granted, such
Employee is a Ten Percent Stockholder, unless (i) at the time such Incentive
Stock Option is granted the Option price is at least one hundred ten percent
(110%) of the Fair Market Value of the Common Stock subject to the Incentive
Stock Option, and (ii) such Incentive Stock Option by its terms is not
exercisable after the expiration of five (5) years from the date of grant. No
Incentive Stock Option shall be granted more than ten (10) years from the date
on which the Plan is approved by the Company’s stockholders. The designation by
the Committee of an Option as an Incentive Stock Option shall not guarantee the
Holder that the Option will satisfy the applicable requirements for “incentive
stock option” status under Section 422 of the Code.

 

Section 7.4 Option Agreement. Each Option shall be evidenced by an Option
Agreement in such form and containing such provisions not inconsistent with the
provisions of the Plan as the Committee from time to time shall approve,
including, but not limited to, provisions intended to qualify an Option as an
Incentive Stock Option. An Option Agreement may provide for the payment of the
Option price, in whole or in part, in cash or cash equivalents, by the delivery
of a number of shares of Common Stock (plus cash if necessary) that have been
owned by the Holder for at least six (6) months and having a Fair Market Value
equal to such Option price, or such other forms or methods as the Committee may
determine from time to time, in each case, subject to such rules and regulations
as may be adopted by the Committee. Each Option Agreement shall, solely to the
extent inconsistent with the provisions of Sections 6.2, 6.3, 6.4 and 6.5, as
applicable, specify the effect of termination of the Holder’s employment,
Director status or Consultant status on the exercisability of the Option.
Moreover, without limiting the generality of the foregoing, an Option Agreement
may provide for a “cashless exercise” of the Option, in whole or in part, by (a)
establishing procedures whereby the Holder, by a properly-executed written
notice, directs (i) an immediate market sale or margin loan as to all or a part
of the shares of Common Stock to which he is entitled to receive upon exercise
of the Option, pursuant to an extension of credit by the Company to the Holder
of the Option price, (ii) the delivery of the shares of Common Stock from the
Company directly to a brokerage firm and (iii) the delivery of the Option price
from sale or margin loan proceeds from the brokerage firm directly to the
Company, or (b) reducing the number of shares of Common Stock to be issued upon
exercise of the Option by the number of such shares having an aggregate Fair
Market Value equal to the Option price (or portion thereof to be so paid) as of
the date of the Option’s exercise. Each Option Agreement shall, solely to the
extent inconsistent with the provisions of Sections 6.2, 6.3, 6.4 and 6.5, as
applicable, specify the effect of the termination of the Holder’s employment,
Director status or Consultant status on the exercisability of the Option. An
Option Agreement may also include provisions relating to (i) subject to the
provisions hereof, accelerated vesting of Options, including but not limited to
upon the occurrence of a Change of Control, (ii) tax matters (including
provisions covering any applicable Employee wage withholding requirements and
requiring additional “gross-up” payments to Holders to meet any excise taxes or
other additional income tax liability imposed as a result of a payment made upon
a Change of Control resulting from the operation of the Plan or of such Option
Agreement) and (iii) any other matters not inconsistent with the terms and
provisions of the Plan that the Committee shall in its sole discretion
determine. The terms and conditions of the respective Option Agreements need not
be identical.

 

  12 

   

 

Section 7.5 Option Price and Payment. The price at which a share of Common Stock
may be purchased upon exercise of an Option shall be determined by the
Committee; provided, however, that such Option price (i) shall not be less than
the Fair Market Value of a share of Common Stock on the date such Option is
granted, and (ii) shall be subject to adjustment as provided in Article XV. The
Option or portion thereof may be exercised by delivery of an irrevocable notice
of exercise to the Company. The Option price for the Option or portion thereof
shall be paid in full in the manner prescribed by the Committee as set forth in
the Plan and the applicable Option Agreement, which manner, with the consent of
the Committee, may include the withholding of shares of Common Stock otherwise
issuable in connection with the exercise of the Option, for purposes of Section
7.4 (b). Separate stock certificates shall be issued by the Company for those
shares of Common Stock acquired pursuant to the exercise of an Incentive Stock
Option and for those shares of Common Stock acquired pursuant to the exercise of
a Non-Qualified Stock Option.

 

Section 7.6 Stockholder Rights and Privileges. The Holder of an Option shall be
entitled to all the privileges and rights of a stockholder of the Company solely
with respect to such shares of Common Stock as have been purchased under the
Option and for which certificates of stock have been registered in the Holder’s
name.

 

Section 7.7 Options and Rights in Substitution for Stock Options Granted by
Other Corporations. Options may be granted under the Plan from time to time in
substitution for stock options held by individuals employed by entities who
become Employees as a result of a merger or consolidation of the employing
entity with the Company or any Affiliate, or the acquisition by the Company or
an Affiliate of the assets of the employing entity, or the acquisition by the
Company or an Affiliate of stock of the employing entity with the result that
such employing entity becomes an Affiliate.

 

Section 7.8 Prohibition Against Repricing. Except to the extent (i) approved in
advance by holders of a majority of the shares of the Company entitled to vote
generally in the election of directors, or (ii) as a result of any Change of
Control or any adjustment as provided in Article XV, the Committee shall not
have the power or authority to reduce, whether through amendment or otherwise,
the exercise price under any outstanding Option or Stock Appreciation Right, or
to grant any new Award or make any payment of cash in substitution for or upon
the cancellation of Options and/or Stock Appreciation Rights previously granted.

 

  13 

   

 

ARTICLE VIII
RESTRICTED STOCK AWARDS

 

Section 8.1 Restriction Period to be Established by Committee. At the time a
Restricted Stock Award is made, the Committee shall establish the Restriction
Period applicable to such Award. Each Restricted Stock Award may have a
different Restriction Period, in the discretion of the Committee. The
Restriction Period applicable to a particular Restricted Stock Award shall not
be changed except as permitted by Section 8.2.

 

Section 8.2 Other Terms and Conditions. Common Stock awarded pursuant to a
Restricted Stock Award shall be represented by a stock certificate registered in
the name of the Holder of such Restricted Stock Award. If provided for under the
Restricted Stock Award Agreement, the Holder shall have the right to vote Common
Stock subject thereto and to enjoy all other stockholder rights, including the
entitlement to receive dividends on the Common Stock during the Restriction
Period, except that (i) the Holder shall not be entitled to delivery of the
stock certificate until the Restriction Period shall have expired, (ii) the
Company shall retain custody of the stock certificate during the Restriction
Period (with a stock power endorsed by the Holder in blank), (iii) the Holder
may not sell, transfer, pledge, exchange, hypothecate or otherwise dispose of
the Common Stock during the Restriction Period and (iv) a breach of the terms
and conditions established by the Committee pursuant to the Restricted Stock
Award Agreement shall cause a forfeiture of the Restricted Stock Award. At the
time of such Award, the Committee may, in its sole discretion, prescribe
additional terms and conditions or restrictions relating to Restricted Stock
Awards, including, but not limited to, rules pertaining to the effect of
termination of employment, Director status or Consultant status prior to
expiration of the Restriction Period. Such additional terms, conditions or
restrictions shall, to the extent inconsistent with the provisions of Sections
6.2, 6.3 and 6.4, as applicable, be set forth in a Restricted Stock Award
Agreement made in conjunction with the Award. Such Restricted Stock Award
Agreement may also include provisions relating to (i) subject to the provisions
hereof, accelerated vesting of Awards, including but not limited to accelerated
vesting upon the occurrence of a Change of Control, (ii) tax matters (including
provisions covering any applicable Employee wage withholding requirements and
requiring additional “gross-up” payments to Holders to meet any excise taxes or
other additional income tax liability imposed as a result of a payment made in
connection with a “Change of Control” resulting from the operation of the Plan
or of such Restricted Stock Award Agreement) and (iii) any other matters not
inconsistent with the terms and provisions of the Plan that the Committee shall
in its sole discretion determine. The terms and conditions of the respective
Restricted Stock Agreements need not be identical. All shares of Common Stock
delivered to a Holder as part of a Restricted Stock Award shall be delivered and
reported by the Company or the Affiliate, as applicable, to the Holder by no
later than by the fifteenth (15th) day of the third (3rd) calendar month next
following the end of the Company’s fiscal year in which the Holder’s entitlement
to such shares becomes vested.

 

Section 8.3 Payment for Restricted Stock. The Committee shall determine the
amount and form of any payment from a Holder for Common Stock received pursuant
to a Restricted Stock Award, if any, provided that in the absence of such a
determination, a Holder shall not be required to make any payment for Common
Stock received pursuant to a Restricted Stock Award, except to the extent
otherwise required by law.

 

Section 8.4 Restricted Stock Award Agreements. At the time any Award is made
under this Article VIII, the Company and the Holder shall enter into a
Restricted Stock Award Agreement setting forth each of the matters contemplated
hereby and such other matters as the Committee may determine to be appropriate.

 

  14 

   

 

ARTICLE IX
UNRESTRICTED STOCK AWARDS

 

Pursuant to the terms of the applicable Unrestricted Stock Award Agreement, a
Holder may be awarded (or sold) shares of Common Stock which are not subject to
Restrictions, in consideration for past services rendered thereby to the Company
or an Affiliate or for other valid consideration.

 

ARTICLE X
RESTRICTED STOCK UNIT AWARDS

 

Section 10.1 Terms and Conditions The Committee shall set forth in the
applicable Restricted Stock Unit Award Agreement the individual service-based
vesting requirement which the Holder would be required to satisfy before the
Holder would become entitled to payment pursuant to Section 10.2 and the number
of Units awarded to the Holder. Such payment shall be subject to a “substantial
risk of forfeiture” under Section 409A of the Code. At the time of such Award,
the Committee may, in its sole discretion, prescribe additional terms and
conditions or restrictions relating to Restricted Stock Unit Awards, including,
but not limited to, rules pertaining to the effect of termination of employment,
Director status or Consultant status prior to expiration of the applicable
vesting period. The terms and conditions of the respective Restricted Stock Unit
Award Agreements need not be identical.

 

Section 10.2 Payments. The Holder of a Restricted Stock Unit shall be entitled
to receive a cash payment equal to the Fair Market Value of a share of Common
Stock, or one (1) share of Common Stock, as determined in the sole discretion of
the Committee and as set forth in the Restricted Stock Unit Award Agreement, for
each Restricted Stock Unit subject to such Restricted Stock Unit Award, if the
Holder satisfies the applicable vesting requirement. Such payment shall be made
no later than by the fifteenth (15th) day of the third (3rd) calendar month next
following the end of the calendar year in which the Restricted Stock Unit first
becomes vested.

 

  15 

   

 

ARTICLE XI
PERFORMANCE UNIT AWARDS

 

Section 11.1 Terms and ConditionsThe Committee shall set forth in the applicable
Performance Unit Award Agreement the performance goals and objectives (and the
period of time to which such goals and objectives shall apply) which the Holder
and/or the Company would be required to satisfy before the Holder would become
entitled to payment pursuant to Section 10.2, the number of Units awarded to the
Holder and the dollar value assigned to each such Unit. Such payment shall be
subject to a “substantial risk of forfeiture” under Section 409A of the Code. At
the time of such Award, the Committee may, in its sole discretion, prescribe
additional terms and conditions or restrictions relating to Performance Unit
Awards, including, but not limited to, rules pertaining to the effect of
termination of employment, Director status or Consultant status prior to
expiration of the applicable performance period. The terms and conditions of the
respective Performance Unit Award Agreements need not be identical.

 

Section 11.2 Payments. The Holder of a Performance Unit shall be entitled to
receive a cash payment equal to the dollar value assigned to such Unit under the
applicable Performance Unit Award Agreement if the Holder and/or the Company
satisfy (or partially satisfy, if applicable under the applicable Performance
Unit Award Agreement) the performance goals and objectives set forth in such
Performance Unit Award Agreement. If achieved, such payment shall be made not
later than by the fifteenth (15th) day of the third (3rd) calendar month next
following the end of the Company’s fiscal year to which such performance goals
and objectives relate.

 

ARTICLE XII
PERFORMANCE SHARE AWARDS

 

Section 12.1 Terms and Conditions The Committee shall set forth in the
applicable Performance Share Award Agreement the performance goals and
objectives (and the period of time to which such goals and objectives shall
apply) which the Holder and/or the Company would be required to satisfy before
the Holder would become entitled to the receipt of shares of Common Stock
pursuant to such Holder’s Performance Share Award and the number of shares of
Common Stock subject to such Performance Share Award. Such payment shall be
subject to a “substantial risk of forfeiture” under Section 409A of the Code
and, if such goals and objectives are achieved, the distribution of such Common
Shares shall be made no later than by the fifteenth (15th) day of the third
(3rd) calendar month next following the end of the Company’s fiscal year to
which such goals and objectives relate. At the time of such Award, the Committee
may, in its sole discretion, prescribe additional terms and conditions or
restrictions relating to Performance Share Awards, including, but not limited
to, rules pertaining to the effect of termination of the Holder’s employment,
Director status or Consultant status prior to the expiration of the applicable
performance period. The terms and conditions of the respective Performance Share
Award Agreements need not be identical.

 

Section 12.2 Stockholder Rights and Privileges The Holder of a Performance Share
Award shall have no rights as a stockholder of the Company until such time, if
any, as the Holder actually receives shares of Common Stock pursuant to the
Performance Share Award.

 

  16 

   

 

ARTICLE XIII
DISTRIBUTION EQUIVALENT RIGHTS

 

Section 13.1 Terms and Conditions The Committee shall set forth in the
applicable Distribution Equivalent Rights Award Agreement the terms and
conditions, if any, including whether the Holder is to receive credits currently
in cash, is to have such credits reinvested (at Fair Market Value determined as
of the date of reinvestment) in additional shares of Common Stock or is to be
entitled to choose among such alternatives. Such receipt shall be subject to a
“substantial risk of forfeiture” under Section 409A of the Code and, if such
Award becomes vested, the distribution of such cash or shares of Common Stock
shall be made no later than by the fifteenth (15th) day of the third (3rd)
calendar month next following the end of the Company’s fiscal year in which the
Holder’s interest in the Award vests. Distribution Equivalent Rights Awards may
be settled in cash or in shares of Common Stock, as set forth in the applicable
Distribution Equivalent Rights Award Agreement. A Distribution Equivalent Rights
Award may, but need not be, awarded in tandem with another Award, whereby, if so
awarded, such Distribution Equivalent Rights Award shall expire, terminate or be
forfeited by the Holder, as applicable, under the same conditions as under such
other Award.

 

Section 13.2 Interest Equivalents. The Distribution Equivalent Rights Award
Agreement for a Distribution Equivalent Rights Award may provide for the
crediting of interest on a Distribution Rights Award to be settled in cash at a
future date (but in no event later than by the fifteenth (15th) day of the third
(3rd) calendar month next following the end of the Company’s fiscal year in
which such interest was credited), at a rate set forth in the applicable
Distribution Equivalent Rights Award Agreement, on the amount of cash payable
thereunder.

 

ARTICLE XIV
STOCK APPRECIATION RIGHTS

 

Section 14.1 Terms and Conditions The Committee shall set forth in the
applicable Stock Appreciation Right Award Agreement the terms and conditions of
the Stock Appreciation Right, including (i) the base value (the “Base Value”)
for the Stock Appreciation Right, which for purposes of a Stock Appreciation
Right which is not a Tandem Stock Appreciation Right, shall be not less than the
Fair Market Value of a share of the Common Stock on the date of grant of the
Stock Appreciation Right, (ii) the number of shares of Common Stock subject to
the Stock Appreciation Right, (iii) the period during which the Stock
Appreciation Right may be exercised; provided, however, that no Stock
Appreciation Right shall be exercisable after the expiration of ten (10) years
from the date of its grant, and (iv) any other special rules and/or requirements
which the Committee imposes upon the Stock Appreciation Right. Upon the exercise
of some or all of a Stock Appreciation Right, the Holder shall receive a payment
from the Company, in cash or in the form of shares of Common Stock having an
equivalent Fair Market Value or in a combination of both, as determined in the
sole discretion of the Committee, equal to the product of:

 

(a) The excess of (i) the Fair Market Value of a share of the Common Stock on
the date of exercise, over (ii) the Base Value, multiplied by;

 

  17 

   

 

(b) The number of shares of Common Stock with respect to which the Stock
Appreciation Right is exercised.

 

Section 14.2 Tandem Stock Appreciation Rights. If the Committee grants a Stock
Appreciation Right which is intended to be a Tandem Stock Appreciation Right,
the Tandem Stock Appreciation Right shall be granted at the same time as the
related Option, and the following special rules shall apply:

 

(a) The Base Value shall be equal to or greater than the per share exercise
price under the related Option;

 

(b) The Tandem Stock Appreciation Right may be exercised for all or part of the
shares of Common Stock which are subject to the related Option, but solely upon
the surrender by the Holder of the Holder’s right to exercise the equivalent
portion of the related Option (and when a share of Common Stock is purchased
under the related Option, an equivalent portion of the related Tandem Stock
Appreciation Right shall be cancelled);

 

(c) The Tandem Stock Appreciation Right shall expire no later than the date of
the expiration of the related Option;

 

(d) The value of the payment with respect to the Tandem Stock Appreciation Right
may be no more than one hundred percent (100%) of the difference between the per
share exercise price under the related Option and the Fair Market Value of the
shares of Common Stock subject to the related Option at the time the Tandem
Stock Appreciation Right is exercised, multiplied by the number of shares of
Common Stock with respect to which the Tandem Stock Appreciation Right is
exercised; and

 

(e) The Tandem Stock Appreciation Right may be exercised solely when the Fair
Market Value of a share of Common Stock subject to the related Option exceeds
the per share exercise price under the related Option.

 

ARTICLE XV
RECAPITALIZATION OR REORGANIZATION

 

Section 15.1 Adjustments to Common Stock The shares with respect to which Awards
may be granted under the Plan are shares of Common Stock as presently
constituted; provided, however, that if, and whenever, prior to the expiration
or distribution to the Holder of shares of Common Stock underlying an Award
theretofore granted, the Company shall effect a subdivision or consolidation of
shares of Common Stock or the payment of a stock dividend on Common Stock
without receipt of consideration by the Company, the number of shares of Common
Stock with respect to which such Award may thereafter be exercised or satisfied,
as applicable, (i) in the event of an increase in the number of outstanding
shares, shall be proportionately increased, and the purchase price per share of
the Common Stock shall be proportionately reduced, and (ii) in the event of a
reduction in the number of outstanding shares, shall be proportionately reduced,
and the purchase price per share of the Common Stock shall be proportionately
increased. Notwithstanding the foregoing or any other provision of this Article
XV, any adjustment made with respect to an Award (x) which is an Incentive Stock
Option, shall comply with the requirements of Section 424(a) of the Code, and in
no event shall any adjustment be made which would render any Incentive Stock
Option granted under the Plan to be other than an “incentive stock option” for
purposes of Section 422 of the Code, and (y) which is a Non-Qualified Stock
Option, shall comply with the requirements of Section 409A of the Code, and in
no event shall any adjustment be made which would render any Non-Qualified Stock
Option granted under the Plan to become subject to Section 409A of the Code.

 

  18 

   

 

Section 15.2 Recapitalization. If the Company recapitalizes or otherwise changes
its capital structure, thereafter upon any exercise or satisfaction, as
applicable, of a previously granted Award, the Holder shall be entitled to
receive (or entitled to purchase, if applicable) under such Award, in lieu of
the number of shares of Common Stock then covered by such Award, the number and
class of shares of stock and securities to which the Holder would have been
entitled pursuant to the terms of the recapitalization if, immediately prior to
such recapitalization, the Holder had been the holder of record of the number of
shares of Common Stock then covered by such Award.

 

Section 15.3 Other Events In the event of changes to the outstanding Common
Stock by reason of extraordinary cash dividend, reorganization, mergers,
consolidations, combinations, split-ups, spin-offs, exchanges or other relevant
changes in capitalization occurring after the date of the grant of any Award and
not otherwise provided for under this Article XV, any outstanding Awards and any
Award Agreements evidencing such Awards shall be adjusted by the Board in its
discretion in such manner as the Board shall deem equitable or appropriate
taking into consideration the applicable accounting and tax consequences, as to
the number and price of shares of Common Stock or other consideration subject to
such Awards. In the event of any adjustment pursuant to Sections 15.1, 15.2 or
this Section 15.3, the aggregate number of shares available under the Plan
pursuant to Section 5.1 (and the Code Section 162(m) limit set forth therein)
may be appropriately adjusted by the Board, the determination of which shall be
conclusive. In addition, the Committee may make provision for a cash payment to
a Participant or a person who has an outstanding Award. The number of shares of
Common Stock subject to any Award shall be rounded to the nearest whole number.

 

Section 15.4 Powers Not Affected The existence of the Plan and the Awards
granted hereunder shall not affect in any way the right or power of the Board or
of the stockholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change of the Company’s capital
structure or business, any merger or consolidation of the Company, any issue of
debt or equity securities ahead of or affecting Common Stock or the rights
thereof, the dissolution or liquidation of the Company or any sale, lease,
exchange or other disposition of all or any part of its assets or business or
any other corporate act or proceeding.

 

Section 15.5 No Adjustment for Certain Awards. Except as hereinabove expressly
provided, the issuance by the Company of shares of stock of any class or
securities convertible into shares of stock of any class, for cash, property,
labor or services, upon direct sale, upon the exercise of rights or warrants to
subscribe therefor or upon conversion of shares or obligations of the Company
convertible into such shares or other securities, and in any case whether or not
for fair value, shall not affect previously granted Awards, and no adjustment by
reason thereof shall be made with respect to the number of shares of Common
Stock subject to Awards theretofore granted or the purchase price per share, if
applicable.

 

  19 

   

 

ARTICLE XVI
AMENDMENT AND TERMINATION OF PLAN

 

The Plan shall continue in effect, unless sooner terminated pursuant to this
Article XVI, until the tenth (10th) anniversary of the date on which it is
adopted by the Board (except as to Awards outstanding on that date). The Board
in its discretion may terminate the Plan at any time with respect to any shares
for which Awards have not theretofore been granted; provided, however, that the
Plan’s termination shall not materially and adversely impair the rights of a
Holder with respect to any Award theretofore granted without the consent of the
Holder. The Board shall have the right to alter or amend the Plan or any part
hereof from time to time; provided, however, that without the approval by a
majority of the votes cast at a meeting of shareholders at which a quorum
representing a majority of the shares of the Company entitled to vote generally
in the election of directors is present in person or by proxy, no amendment or
modification of the Plan may (i) materially increase the benefits accruing to
Holders, (ii) except as otherwise expressly provided in Article XV, materially
increase the number of shares of Common Stock subject to the Plan or the
individual Award limitations specified in Article V, (iii) materially modify the
requirements for participation in the Plan, or (iv) amend, modify, terminate or
suspend Section 7.8 (repricing prohibition) or this Article XVI. In addition, no
change in any Award theretofore granted may be made which would materially and
adversely impair the rights of a Holder with respect to such Award without the
consent of the Holder (unless such change is required in order to cause the
benefits under the Plan to qualify as “performance-based” compensation within
the meaning of Section 162(m) of the Code or to exempt the Plan or any Award
from Section 409A of the Code).

 

ARTICLE XVII
SPECIAL RULES

 

Section 17.1 Right of First Refusal. Solely during such time that the Common
Stock is not publicly traded and solely to the extent that the applicable Award
Agreement so provides, no Holder (or beneficiary of a Holder including but not
limited to the Holder’s estate) may sell or otherwise transfer (except for inter
vivos transfers to Family Members) any Common Stock obtained thereby pursuant to
an Award without first (i) providing the Company with a written offer to sell
the Common Stock to the Company on the same terms as were offered to the Holder
(or the Holder’s beneficiary) by a bona fide third party (a copy of which third
party offer shall be attached to the Holder’s or beneficiary’s offer to sell
such Common Stock to the Company) for a sales price and with other terms and
conditions, in each case equal to those stated in the third party’s purchase
offer, and (ii) waiting thirty (30) days from the date of the Company’s receipt
of such offer. If the Company shall accept the Holder’s or beneficiary’s offer
in writing within said thirty (30) day period, the Holder or beneficiary and the
Company shall promptly effect such transaction. If the Company does not provide
a written acceptance of the Holder’s or beneficiary’s offer within said thirty
(30) day period, the Holder or beneficiary shall be entitled to accept such
third party’s offer and effect such transaction.

 

Section 17.2 Call Option. Solely during such time that the Common Stock is not
publicly traded and solely to the extent that the applicable Award Agreement so
provides, upon the termination of (i) an Employee’s employment with the Company
or an Affiliate, (ii) a Director’s membership on the Board or on the board of
directors of an Affiliate or (iii) a Consultant’s consulting or advisory
engagement by the Company or Affiliate, the Company shall have the right to
purchase from such individual or from such individual’s estate, for a period of
ninety (90) days following the date of such termination, any Common Stock
obtained thereby pursuant to the exercise of a Stock Option hereunder for a
purchase price equal to the Fair Market Value of such Stock as of the date on
which the Company provides written notice of its intent to exercise its call
option hereunder to such individual or to such individual’s estate; provided,
however, that notwithstanding the foregoing, should the individual’s employment,
Board membership or consulting or advisory engagement be terminated by the
Company for Cause, in lieu of Fair Market Value, the purchase price shall equal
the amount paid, if any, by such individual, to obtain such Stock.

 

  20 

   

 

ARTICLE XVIII
MISCELLANEOUS

 

Section 18.1 No Right to Award. Neither the adoption of the Plan by the Company
nor any action of the Board or the Committee shall be deemed to give an
Employee, Director or Consultant any right to an Award except as may be
evidenced by an Award Agreement duly executed on behalf of the Company, and then
solely to the extent and on the terms and conditions expressly set forth
therein.

 

Section 18.2 No Rights Conferred. Nothing contained in the Plan shall (i) confer
upon any Employee any right with respect to continuation of employment with the
Company or any Affiliate, (ii) interfere in any way with any right of the
Company or any Affiliate to terminate the employment of an Employee at any time,
(iii) confer upon any Director any right with respect to continuation of such
Director’s membership on the Board, (iv) interfere in any way with any right of
the Company or an Affiliate to terminate a Director’s membership on the Board at
any time, (v) confer upon any Consultant any right with respect to continuation
of his or her consulting engagement with the Company or any Affiliate, or (vi)
interfere in any way with any right of the Company or an Affiliate to terminate
a Consultant’s consulting engagement with the Company or an Affiliate at any
time.

 

Section 18.3 Other Laws; No Fractional Shares; Withholding. The Company shall
not be obligated to issue any Common Stock pursuant to any Award granted under
the Plan at any time when the shares covered by such Award have not been
registered under the Securities Act of 1933 and under such other state and
federal laws, rules or regulations as the Company or the Committee deems
applicable and, in the opinion of legal counsel of the Company, if there is no
exemption from the registration requirements of such laws, rules or regulations
available for the issuance and sale of such shares of Common Stock. The Company
shall not be obligated by virtue of any provision of the Plan to recognize the
exercise of any Award or to otherwise sell or issue shares of Common Stock in
violation of any such laws, rules or regulations, and any postponement of the
exercise or settlement of any Award under this provision shall not extend the
term of such Award. Neither the Company nor its directors or officers shall have
any obligation or liability to a Holder with respect to any Award (or shares of
Common Stock issuable thereunder) (i) that shall lapse because of such
postponement, or (ii) for any failure to comply with the requirements of any
applicable law, rules or regulations, including but not limited to any failure
to comply with the requirements of Section 409A of the Code. No fractional
shares of Common Stock shall be delivered, nor shall any cash in lieu of
fractional shares be paid. The Company shall have the right to deduct in cash
(whether under this Plan or otherwise) in connection with all Awards any taxes
required by law to be withheld and to require any payments required to enable it
to satisfy its withholding obligations. In the case of any Award satisfied in
the form of shares of Common Stock, no shares shall be issued unless and until
arrangements satisfactory to the Company shall have been made to satisfy any tax
withholding obligations applicable with respect to such Award. Subject to such
terms and conditions as the Committee may impose, the Company shall have the
right to retain, or the Committee may, subject to such terms and conditions as
it may establish from time to time, permit Holders to elect to tender, Common
Stock (including Common Stock issuable in respect of an Award) to satisfy, in
whole or in part, the amount required to be withheld.

 

  21 

   

 

Section 18.4 No Restriction on Corporate Action. Nothing contained in the Plan
shall be construed to prevent the Company or any Affiliate from taking any
corporate action which is deemed by the Company or such Affiliate to be
appropriate or in its best interest, whether or not such action would have an
adverse effect on the Plan or any Award made under the Plan. No Employee,
Director, Consultant, beneficiary or other person shall have any claim against
the Company or any Affiliate as a result of any such action.

 

Section 18.5 Restrictions on Transfer No Award under the Plan or any Award
Agreement and no rights or interests herein or therein, shall or may be
assigned, transferred, sold, exchanged, encumbered, pledged or otherwise
hypothecated or disposed of by a Holder except (i) by will or by the laws of
descent and distribution, or (ii) except for an Incentive Stock Option, by gift
to any Family Member of the Holder. An Award may be exercisable during the
lifetime of the Holder only by such Holder or by the Holder’s guardian or legal
representative unless it has been transferred by gift to a Family Member of the
Holder, in which case it shall be exercisable solely by such transferee.
Notwithstanding any such transfer, the Holder shall continue to be subject to
the withholding requirements provided for under Section 18.3 hereof.

 

Section 18.6 Beneficiary Designations. Each Holder may, from time to time, name
a beneficiary or beneficiaries (who may be contingent or successive
beneficiaries) for purposes of receiving any amount which is payable in
connection with an Award under the Plan upon or subsequent to the Holder’s
death. Each such beneficiary designation shall serve to revoke all prior
beneficiary designations, be in a form prescribed by the Company and be
effective solely when filed by the Holder in writing with the Company during the
Holder’s lifetime. In the absence of any such written beneficiary designation,
for purposes of the Plan, a Holder’s beneficiary shall be the Holder’s estate.

 

Section 18.7 Rule 16b-3. It is intended that, at any time when the Common Stock
is registered under Section 12 of the Exchange Act, the Plan and any Award made
to a person subject to Section 16 of the Exchange Act shall meet all of the
requirements of Rule 16b-3. If any provision of the Plan or of any such Award
would disqualify the Plan or such Award under, or would otherwise not comply
with the requirements of, Rule 16b-3, such provision or Award shall be construed
or deemed to have been amended as necessary to conform to the requirements of
Rule 16b-3.

 

  22 

   

 

Section 18.8 Section 162(m). It is intended that, at any time when the Common
Stock is registered under Section 12 of the Exchange Act, the Plan shall comply
fully with and meet all the requirements of Section 162(m) of the Code so that
Awards hereunder which are made to Holders who are “covered employees” (as
defined in Section 162(m) of the Code) shall constitute “performance-based”
compensation within the meaning of Section 162(m) of the Code. Any Performance
Goal(s) applicable to Qualified Performance-Based Awards shall be objective,
shall be established not later than ninety (90) days after the beginning of any
applicable Performance Period (or at such other date as may be required or
permitted for “performance-based” compensation under Section 162(m) of the Code)
and shall otherwise meet the requirements of Section 162(m) of the Code,
including the requirement that the outcome of the Performance Goal or Goals be
substantially uncertain (as defined in the regulations under Section 162(m) of
the Code) at the time established. The Performance Criteria to be utilized under
the Plan to establish Performance Goals shall consist of objective tests based
on one or more of the following: earnings or earnings per share, cash flow or
cash flow per share, operating cash flow or operating cash flow per share
revenue growth, product revenue growth, financial return ratios (such as return
on equity, return on investment and/or return on assets), share price
performance, stockholder return, equity and/or value, operating income,
operating margins, earnings before interest, taxes, depreciation and
amortization, net income, pre- or post-tax income, economic value added (or an
equivalent metric), profit returns and margins, credit quality, sales growth,
market share, working capital levels, comparisons with various stock market
indices, year-end cash, debt reduction, assets under management, operating
efficiencies, strategic partnerships or transactions (including co-development,
co-marketing, profit-sharing, joint venture or other similar arrangements),
and/or financing and other capital raising transactions. Performance criteria
may be established on a Company-wide basis or with respect to one or more
Company business units or divisions or subsidiaries; and either in absolute
terms, relative to the performance of one or more similarly situated companies,
or relative to the performance of an index covering a peer group of companies.
When establishing Performance Goals for the applicable Performance Period, the
Committee may exclude any or all “extraordinary items” as determined under U.S.
generally accepted accounting principles including, without limitation, the
charges or costs associated with restructurings of the Company, discontinued
operations, other unusual or non-recurring items, and the cumulative effects of
accounting changes and as identified in the Company’s financial statements,
notes to the Company’s financial statements or management’s discussion and
analysis of financial condition and results of operations contained in the
Company’s most recent annual report filed with the U.S. Securities and Exchange
Commission pursuant to the Exchange Act. Holders who are “covered employees” (as
defined in Section 162(m) of the Code) shall be eligible to receive payment
under a Qualified Performance-Based Award which is subject to achievement of a
Performance Goal or Goals only if the applicable Performance Goal or Goals are
achieved within the applicable Performance Period, as determined by the
Committee. If any provision of the Plan would disqualify the Plan or would not
otherwise permit the Plan to comply with Section 162(m) as so intended, such
provision shall be construed or deemed amended to conform to the requirements or
provisions of Section 162(m). The Committee may postpone the exercising of
Awards, the issuance or delivery of Common Stock under any Award or any action
permitted under the Plan to prevent the Company or any subsidiary from being
denied a federal income tax deduction with respect to any Award other than an
Incentive Stock Option, provided that such deferral satisfies the requirements
of Section 409A of the Code. For purposes of the requirements of Treasury
Regulation Section 1.162-27(e)(4)(i), the maximum amount of compensation that
may be paid to any Employee under the Plan for a calendar year shall be Five
Hundred Thousand Dollars ($500,000).

 

  23 

   

 

Section 18.9 Section 409A. Notwithstanding any other provision of the Plan, the
Committee shall have no authority to issue an Award under the Plan with terms
and/or conditions which would cause such Award to constitute non-qualified
“deferred compensation” under Section 409A of the Code. Accordingly, by way of
example but not limitation, no Option shall be granted under the Plan with a per
share exercise price which is less than the Fair Market Value of a share of
Common Stock on the date of grant of the Option. Notwithstanding anything herein
to the contrary, no Award Agreement shall provide for any deferral feature with
respect to an Award which constitutes a deferral of compensation under Section
409A of the Code. The Plan and all Award Agreements are intended to comply with
the requirements of Section 409A of the Code (so as to be exempt therefrom), and
shall be so interpreted and construed.

 

Section 18.10 Indemnification. Each person who is or shall have been a member of
the Committee or of the Board shall be indemnified and held harmless by the
Company against and from any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred thereby in connection with or resulting from
any claim, action, suit, or proceeding to which such person may be made a party
or may be involved by reason of any action taken or failure to act under the
Plan and against and from any and all amounts paid thereby in settlement
thereof, with the Company’s approval, or paid thereby in satisfaction of any
judgment in any such action, suit, or proceeding against such person; provided,
however, that such person shall give the Company an opportunity, at its own
expense, to handle and defend the same before he or she undertakes to handle and
defend it on his or her own behalf. The foregoing right of indemnification shall
not be exclusive and shall be independent of any other rights of indemnification
to which such persons may be entitled under the Company’s Articles of
Incorporation or By-laws, by contract, as a matter of law, or otherwise.

 

Section 18.11 Other Plans. No Award, payment or amount received hereunder shall
be taken into account in computing an Employee’s salary or compensation for the
purposes of determining any benefits under any pension, retirement, life
insurance or other benefit plan of the Company or any Affiliate, unless such
other plan specifically provides for the inclusion of such Award, payment or
amount received. Nothing in the Plan shall be construed to limit the right of
the Company to establish other plans or to pay compensation to its employees, in
cash or property, in a manner which is not expressly authorized under the Plan.

 

Section 18.12 Limits of Liability. Any liability of the Company with respect to
an Award shall be based solely upon the contractual obligations created under
the Plan and the Award Agreement. None of the Company, any member of the Board
nor any member of the Committee shall have any liability to any party for any
action taken or not taken, in good faith, in connection with or under the Plan.

 

Section 18.13 Governing Law. Except as otherwise provided herein, the Plan shall
be construed in accordance with the laws of the State of Delaware, without
regard to principles of conflicts of law.

 

Section 18.14 Severability of Provisions. If any provision of the Plan is held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provision of the Plan, and the Plan shall be construed and enforced as
if such invalid or unenforceable provision had not been included in the Plan.

 

Section 18.15 No Funding. The Plan shall be unfunded. The Company shall not be
required to establish any special or separate fund or to make any other
segregation of funds or assets to ensure the payment of any Award.

 

Section 18.16 Headings. Headings used throughout the Plan are for convenience
only and shall not be given legal significance.

 

Section 18.17 Terms of Award Agreements. Each Award shall be evidenced by an
Award Agreement, which Award Agreement, if it provides for the issuance of
Common Stock, shall require the Holder to enter into and be bound by the terms
of the Company’s Stockholders’ Agreement, if any. The terms of the Award
Agreements utilized under the Plan need not be the same.

 

  24 

   

